UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-4675



In Re:   WILLIAM S. GADD,

                                                          Petitioner.




          On Petition for Writ of Mandamus.    (CR-02-240)


Submitted:   October 17, 2003             Decided:   November 3, 2003


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Sanford Gadd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       William   Sanford   Gadd     petitions   for   a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his motion

to dismiss.        He seeks an order from this court directing the

district court to act. We find there has been no undue delay in the

district court. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition.              We dispense with

oral    argument    because   the    facts   and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             PETITION DENIED




                                       2